DETAILED ACTION
This action is in response to the amendment filed on 10/07/2022.

Drawings
The drawings filed 10/07/2022 are accepted and overcome the previous drawing objection.
Specification
The amended specification filed 10/07/2022 is accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,8,12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furtner (EP 1733975, English translation of record).

    PNG
    media_image1.png
    346
    537
    media_image1.png
    Greyscale


Regarding claim 1: Furtner discloses a bin assembly, comprising: a base (1, fig 1) having a top board (14, fig 10) with an upper surface, a lower surface (figs 10 and 22), and a side surface (i.e. the surface called out in the above annotated figure which is perpendicular to the top surface and lower surface); a first set of side walls (2) detachably coupled to the top board, the first set of side walls including a first side wall having a securing member (27) configured to extend along the side surface of the top board (see fig 22 and above annotated figure) and engage the lower surface of the top board (fig 22); a second set of side walls (3) detachably coupled to the upper surface, the second set of side walls including a second side wall having a pin member (10) depending therefrom and designed to engage an aperture (figs 14 & 15) formed in the upper surface of the top board; a first interlocking member (20, figs 6 & 20, ¶0036) disposed along an inner surface of the first side wall; and a second interlocking member (15, figs 16, 20, 21) disposed along an inner surface of the second side wall, the second interlocking member being designed to engage the first interlocking member (¶0036, figs 16,20,21).
Regarding claim 2: Furtner discloses that wherein the base includes a pallet (figs 1 and 2).
Regarding claim 4: Furtner discloses wherein the top board includes a polymeric material (¶0026, i.e. plastic).
Regarding claim 8: Furtner discloses wherein the first side wall includes a polymeric material (¶0026, i.e. plastic).
Regarding claim 12: Furtner discloses wherein the first set of side walls includes two side walls (figs 1 and 2).
Regarding claim 13: Furtner discloses wherein the second set of side walls includes two side walls (figs 1 and 2).
Regarding claim 14: Furtner discloses wherein the securing member includes a hook (figs 6 and 22; element 27 is hooked shaped and functions as a hook).
Regarding claim 15: Furtner discloses wherein the lower surface of the top board includes a rib (i.e. extending portion of 14 that engages hook 27, fig 22), and wherein the securing member is designed to engage the rib.
	Regarding claim 16: Furtner discloses wherein the securing member includes a hook (figs 6 and 22; element 27 is hooked shaped and functions as a hook).
	Regarding claim 17: Furtner discloses wherein the first interlocking member includes a first flange (figs 6 and 20).
	Regarding claim 18: Furtner discloses wherein the second interlocking member includes a second flange (figs 4 and 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtner, as applied to claim 1 above, in view Hawley (US 2015/0151506).
Regarding claim 5-7: Furtner, as applied above, discloses all of the claimed limitations except that the top board includes a plurality of glass fiber reinforcements disposed therein; and wherein the top board includes one or more of a tension member and a structural member.
Hawley, however, discloses a structural article, which can take the form of composite container panels (fig 7), that includes a plurality of glass fiber reinforcements (i.e. a fiber dispersion, ¶¶0024,0038) disposed therein; and wherein the article includes one or more of a tension member (30, ¶0024,fig 7) and a structural member (40, ¶0024, fig 7).  Hawley teaches that the mechanical properties of the composite article are improved with the addition of said elements (see e.g., ¶0024).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the top board of Furtner to include said elements of Hawley, so as to improve the mechanical properties of the top board.
Regarding claims 9-11:   Furtner, as applied above, discloses all of the claimed limitations except that the first side wall includes a plurality of glass fiber reinforcements disposed therein; and wherein the first side wall includes one or more of a tension member and a structural member.
Hawley, however, discloses a structural article, which can take the form of composite container panels (fig 7), that includes a plurality of glass fiber reinforcements (i.e. a fiber dispersion, ¶¶0024,0038) disposed therein; and wherein the article includes one or more of a tension member (30, ¶0024,fig 7) and a structural member (40, ¶0024, fig 7).  Hawley teaches that the mechanical properties of the composite article are improved with the addition of said elements (see e.g., ¶0024).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the first side wall of Furtner to include said elements of Hawley, so as to improve the mechanical properties of the top board.
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not fully persuasive.  The applicant argues that the amendment to claim 1 overcomes the Furtner reference.  The examiner disagrees with the applicant’s argument for the reasons discussed in the above rejection.
Specifically, the Furtner reference teaches that the top board has a side surface (called out in above annotated figure) and that the securing member is configured to extend along the side surface, as shown in figure 22.  The claim does not require that the side surface be an outermost or exterior surface of the top board.  The claims are read in light of the specification, but limitations from the specification are not imported into the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733